DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-7, 11-14, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims (4, 11, 17), (5, 12, 18) (6, 13, 19) (7, 14, 20) use the phrase “t” in the claim language “wherein t = B +(Co>> 1)” “wherein Cg = G – t” “wherein Y = t +(Cg>> 1 )”respectively. And there is no clear definition on what the t means in regard to the content of color space transformation, and there is no definition in the specification provided by applicant. A determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain tile scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5rnrn," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended. See MPEP § 2173.05(b) I. It is not clear to a person with ordinary skill in the art at the time of the invention or at the time of filing what is the definition of thinner in regard to content display. For purpose of rejection, "t" is interpreted as letter used in formula without any particular meaning.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 8-10, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Tourapis et al. (US 20190087978 A1).

Regarding Claim 8, Tourapis teaches a device for coding attribute information of a point cloud, the device comprising (Tourapis, Abstract, A system comprises an encoder configured to compress attribute information and/or spatial for a point cloud and/or a decoder configured to decompress compressed attribute and/or spatial information for the point cloud. To compress the attribute and/or spatial information, the encoder is configured to convert a point cloud into an image based representation. Also, the decoder is configured to generate a decompressed point cloud based on an image based representation of a point cloud):
 at least one memory configured to store program code (Tourapis,  Paragraph [0634] As shown in FIG. 16, memory 1620 may include program instructions 1622, which may be processor-executable to implement any element or action described above);
 and at least one processor configured to read the program code and operate as instructed by the program code, the program code including (Tourapis, Paragraph [0785] A non-transitory computer readable medium storing program instructions, that when executed by one or more processors, cause the one or more processors to perform: [0786] determining, for a point cloud, a plurality of patches each corresponding to portions of the point cloud):
 obtaining code configured to cause the at least one processor to obtain the point cloud including a set of points in a three-dimensional space (Tourapis, Paragraph [0100]-[0101], capture point clouds comprising thousands or millions of points in 2-D or 3-D space, such as via LIDAR systems. The system may also include an encoder that compresses the captured point cloud attribute information);
 and coding code configured to cause the at least one processor to code the attribute information of the point cloud using a YCoCg-R transform (Tourapis, Paragraph [0510], Let dR(Q), dG(Q) and dB(Q) be the attribute difference (e.g. color difference) between P and Q. In some embodiments, the attribute data can be converted to a different color scheme using a lossless transform, such as YCgCo-R before or after the residual differences are determined).

Regarding Claim 9, Tourapis teaches the invention in Claim 8.
Tourapis further teaches wherein the program code further includes: transmitting code configured to cause the at least one processor to transmit the point cloud based on coding the attribute information using the YCoCg-R transform (Tourapis, Paragraph [0115], [0510], The captured point cloud 110 may be provided to encoder 104, wherein encoder 104 generates a compressed version of the point cloud ( compressed attribute information 112) that is transmitted via network 114 to decoder 116. the attribute data can be converted to a different color scheme using a lossless transform, such as YCgCo-R before or after the residual differences are determined).

Regarding Claim 10, Tourapis teaches the invention in Claim 8.
Tourapis further teaches wherein the YCoCg-R transform is used for graph-based point cloud compression (G-PCC) (Tourapis, Paragraph [0139], An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC and by adding R edges configured a point cloud compression technique [0332], other considerations for color conversion, may also apply to point cloud data and may be considered to further improve the performance of the point cloud compression system).

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 8 but as a method and the Tourapis teaches all the limitations as of Claim 8. Therefore is rejected under the same rationale.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 9 and therefore is rejected under the same rationale.

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 10 and therefore is rejected under the same rationale.

Regarding Claim 15, it recites limitations similar in scope to the limitations of claim 8 and Tourapis teaches all the limitations as of Claim 8. And Tourapis discloses these features can be implemented on a computer readable storage medium (Tourapis, Paragraph [0040], “a non-transitory computer readable medium stores program instructions that, when executed by one or more processors, cause the one or more processors to implement an encoder as described herein to compress attribute information of a point cloud”).

Regarding Claim 16, it recites limitations similar in scope to the limitations of Claim 9 and therefore is rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 11-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis et al. (US 20190087978 A1) as applied to claims 1, 8, 15 above respectively, and further in view of Malvar et al. (“YCoCg-R: A Color Space with RGB Reversibility and Low Dynamic Range”, 2003, Microsoft, hereinafter Malvar).

Regarding Claim 11, Tourapis teaches the invention in Claim 8.
Tourapis does not explicitly disclose but Malvar teaches wherein Co=R−B (Malvar, Page 2, 3, Using this concept, we can convert the RGB ↔ YCoCg mappings to a reversible form by first scaling the Co and Cg components by a factor of two, so the S-transform above can be directly applied. : The final result is : Co = R – B).
Malvar and Tourapis are analogous since both of them are dealing with color space transformation using YCoCg-R method. Tourapis provided a way of using YCoCg-R to do the color space transformation with point cloud data in the three-dimensional environment. Malvar provided a way of using YCoCg-R to do the color space transformation with forward transform and reverse transform. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate forward and backward transform taught by Malvar into modified invention of Tourapis such that during the color space transformation, system will be able to use different direction of transformation in order to provide system with more flexibility processing during the color space transformation in the 3D point cloud environment.


    PNG
    media_image1.png
    843
    796
    media_image1.png
    Greyscale


Regarding Claim 12, Tourapis teaches the invention in Claim 8.
Tourapis does not explicitly disclose but Malvar teaches Malvar teaches wherein t=B+(Co>>1) (Malvar, Page 2, 3, Using this concept, we can convert the RGB ↔ YCoCg mappings to a reversible form by first scaling the Co and Cg components by a factor of two, so the S-transform above can be directly applied. The final result is : t = B + (Co>>1), where >> is the arithmetic shift operator, which approximates a division by 2).
Malvar and Tourapis are analogous since both of them are dealing with color space transformation using YCoCg-R method. Tourapis provided a way of using YCoCg-R to do the color space transformation with point cloud data in the three-dimensional environment. Malvar provided a way of using YCoCg-R to do the color space transformation with forward transform and reverse transform. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate forward and backward transform taught by Malvar into modified invention of Tourapis such that during the color space transformation, system will be able to use different direction of transformation in order to provide system with more flexibility processing during the color space transformation in the 3D point cloud environment.


Regarding Claim 13, Tourapis teaches the invention in Claim 8.
Tourapis does not explicitly disclose but Malvar teaches Malvar teaches wherein Cg=G−t (Malvar, Page 2, 3, Using this concept, we can convert the RGB ↔ YCoCg mappings to a reversible form by first scaling the Co and Cg components by a factor of two, so the S-transform above can be directly applied. The final result is : Cg = G – t).
Malvar and Tourapis are analogous since both of them are dealing with color space transformation using YCoCg-R method. Tourapis provided a way of using YCoCg-R to do the color space transformation with point cloud data in the three-dimensional environment. Malvar provided a way of using YCoCg-R to do the color space transformation with forward transform and reverse transform. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate forward and backward transform taught by Malvar into modified invention of Tourapis such that during the color space transformation, system will be able to use different direction of transformation in order to provide system with more flexibility processing during the color space transformation in the 3D point cloud environment.

Regarding Claim 14, Tourapis teaches the invention in Claim 8.
Tourapis does not explicitly disclose but Malvar teaches Malvar teaches wherein Y=t+(Cg>>1) (Malvar, Page 2, 3, Using this concept, we can convert the RGB ↔ YCoCg mappings to a reversible form by first scaling the Co and Cg components by a factor of two, so the S-transform above can be directly applied. The final result is :Y = t  (Cg>>1), where >> is the arithmetic shift operator, which approximates a division by 2).
Malvar and Tourapis are analogous since both of them are dealing with color space transformation using YCoCg-R method. Tourapis provided a way of using YCoCg-R to do the color space transformation with point cloud data in the three-dimensional environment. Malvar provided a way of using YCoCg-R to do the color space transformation with forward transform and reverse transform. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate forward and backward transform taught by Malvar into modified invention of Tourapis such that during the color space transformation, system will be able to use different direction of transformation in order to provide system with more flexibility processing during the color space transformation in the 3D point cloud environment.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 11 and therefore is rejected under the same rationale.

Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 12 and therefore is rejected under the same rationale.

Regarding Claim 6, it recites limitations similar in scope to the limitations of Claim 13 and therefore is rejected under the same rationale.

Regarding Claim 7, it recites limitations similar in scope to the limitations of Claim 14 and therefore is rejected under the same rationale.

Regarding Claim 17, it recites limitations similar in scope to the limitations of Claim 11 and therefore is rejected under the same rationale.

Regarding Claim 18, it recites limitations similar in scope to the limitations of Claim 12 and therefore is rejected under the same rationale.

Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 13 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 14 and therefore is rejected under the same rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US_20150201176_A1 - Methods for full parallax compressed light field 3d imaging systems
“Graph-Based Compression of Dynamic 3D Point Cloud Sequences”, IEEE, Thanou et al. 2016

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619